Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 1/13/2020 and 7/15/2021 have been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
The abstract is currently 193 words in length. The abstract should not surpass 150 words in length.
Lines 1-4 of the abstract recite “To allow compensation of position error of a laser beam from a target position in a laser machine in response to temperature change while the compensation is to be affected intricately by a plurality of optical parts and constituting members.” The abstract should not refer to purported merits or speculative applications of the current invention.
The abstract recites “…a laser machine comprising…” in lines 5-6 and “The machine learning device comprises…” in lines 9-10. The abstract should avoid using the form and legal phraseology often used in patent claims.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP2007021507A), hereinafter Iwata, in view of Ishiguro et al (JP2018161676A), hereinafter Ishiguro.
Regarding claim 1, Iwata teaches (Figs. 1 and 2) a machine learning device (control unit 9) that performs machine learning on a laser machine (laser processing device 100) comprising a plurality of galvanometer mirrors (Galvano reflection mirrors 2 and 3) for reflection of a laser beam (laser beam 1), and scanning the laser beam over a workpiece (workpiece 8) ([0013]-[0014]), the machine learning device (9) comprising: 
input data acquisition unit (temperature correction storage unit 14) that acquires at least two detected temperatures (temperatures detected by temperature sensors 10) from the galvanometer mirrors (2 and 3) as input data (“temperature correction coefficient”) ([0018]; [0023]); 
label acquisition unit (offset correction calculation unit 15) that acquires a coefficient (“offset correction coefficient”) as a label for calculating a target position of machining (“machining target coordinates”) with the laser beam (1) on the workpiece (8) from an actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) ([0019]); and 
learning unit (temperature correction storage unit 14) that performs supervised learning using a set of the label (“offset correction coefficient”) and the input data (“temperature correction coefficient”) as training data to construct a mathematical model for calculating the machining target position (“machining target coordinates”) from the actual machining position (“actual machining coordinates”) on the workpiece (8) on the basis of the at least two detected temperatures (temperatures detected by the temperature sensors 10) ([0018]; [0025]-[0038])
Iwata does not teach a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the input data acquisition unit acquires detected temperatures from the galvanometer motors as input data.
Ishiguro teaches (Figs. 1-2) a laser machine (galvanometer scanner 200) comprising a plurality of galvanometer mirrors (mirrors 221 and 222) for reflection of a laser beam (laser light 102) and a plurality of galvanometer motors (motors 211 and 212) for driving corresponding ones of the galvanometer mirrors (221 and 222) to rotate, and scanning the laser beam (102) over a workpiece (workpiece 107) ([0015]-[0017]) and an input data acquisition unit (“temperature sensor”) that acquires at least two detected temperatures from the galvanometer mirrors (221 and 222) and the galvanometer motors (211 and 212) as input data (temperature information 406) ([0010]; [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwata to incorporate the teachings of Ishiguro to include a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the input data acquisition unit acquires detected temperatures from the galvanometer motors as input data. Doing so enables optimum position correction regardless of any laser processing pattern ([0009]-[0012]).
Regarding claim 2, Iwata further teaches (Figs. 1 and 2) that the machining target position (“machining target coordinates”) is output from the laser machine (100), the actual machining position (“actual machining coordinates”) on the workpiece (8) is output from position detection unit (6) that detects the actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) on the workpiece (8), and the coefficient (“offset correction coefficient”) is output from coefficient calculation unit (15) that calculates the machining target position (“machining target coordinates”) output from the laser machine (100) from the actual machining position (“actual machining coordinates”) output from the position detection unit (11) ([0015]; [0019]-[0020]).
Regarding claim 3, Iwata further teaches (Figs. 1 and 2) a laser machine (100) comprising: the machine learning device according to claim 1 (control unit 9, see claim 1 above); a scanner head (“optical system”) comprising a plurality of galvanometer mirrors (2 and 3) capable of rotating for reflection of a laser beam (1), and scanning the laser beam (1) over a workpiece (8) ([0013]-[0014]); 
position command calculation unit (processing coordinate storage unit 11) that calculates a machining target position (“machining target coordinates”) on the workpiece (8) ([0018]); 
position detection unit (CCD camera 6) that detects an actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) on the workpiece (8) ([0015]); 
coefficient calculation unit (offset correction calculation unit 15) that calculates a coefficient (“offset correction coefficient”) for calculating the machining target position (“machining target coordinates”) output from the position command calculation unit (11) from the actual machining position (“actual machining coordinates”) output from the position detection unit (6) ([0019]-[0020]); 
at least two temperature detection unit (temperature sensors 10) that detect at least two detected temperatures from the galvanometer mirrors (2 and 3) ([0014]); and 
compensated position command calculation unit (position command creation unit 12) that calculates a compensated machining target position (“corrected machining target coordinate data”) for making a match between the machining target position (“machining target coordinates”) and the actual machining position (“actual machining coordinates”) from the machining target position (“machining target coordinates”) on the workpiece (8) at the at least two detected temperatures detected by the at least two temperature detection unit (10) by using a mathematical model for calculating the machining target position (“machining target coordinates”) from the actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) on the workpiece (8) on the basis of the at least two detected temperatures output from the machine learning device (9) ([0021]-[0023]).
Iwata does not teach a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors.
Ishiguro further teaches (Figs. 1-2) a plurality of galvanometer motors (211 and 212) for driving corresponding ones of the galvanometer mirrors (221 and 222) to rotate ([0015]-[0017]) and that the temperature sensor (“temperature sensor”) detect temperatures from the galvanometer motors (211 and 212) ([0010]; [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwata to incorporate the teachings of Ishiguro to include a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors. Doing so enables optimum position correction regardless of any laser processing pattern ([0009]-[0012]).
Regarding claim 4, Iwata further teaches (Figs. 1 and 2) a laser machine (100) comprising: a scanner head (“optical system”) comprising a plurality of galvanometer mirrors (2 and 3) capable of rotating for reflection of a laser beam (1), and scanning the laser beam (1) over a workpiece (8) ([0013]-[0014]); 
position command calculation unit (11) that calculates a machining target position (“machining target coordinates”) on the workpiece (8) ([0018]); 
at least two temperature detection unit (10) that detect at least two detected temperatures from the galvanometer mirrors (2 and 3) ([0014]); and 
compensated position command calculation unit (12) that calculates a compensated machining target position (“corrected machining target coordinate data”) for making a match between the machining target position (“machining target coordinates”) and an actual machining position (“actual machining coordinates”) from the machining target position (“machining target coordinates”) on the workpiece (8) at the at least two detected temperatures detected by the at least two temperature detection unit (10) by using a mathematical model acquired through supervised learning using the at least two detected temperatures as input data (“temperature correction coefficient”) and a coefficient (“offset correction coefficient”)as a label for calculating the machining target position (“machining target coordinates”) from the actual machining position (“actual machining coordinates”) relative to the target position of machining with the laser beam (1) on the workpiece (8) ([0019]-[0023]).
Iwata does not teach a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors.
Ishiguro further teaches (Figs. 1-2) a plurality of galvanometer motors (211 and 212) for driving corresponding ones of the galvanometer mirrors (221 and 222) to rotate ([0015]-[0017]) and that the temperature sensor (“temperature sensor”) detect temperatures from the galvanometer motors (211 and 212) ([0010]; [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwata to incorporate the teachings of Ishiguro to include a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors. Doing so enables optimum position correction regardless of any laser processing pattern ([0009]-[0012]).
Regarding claim 5, Iwata further teaches a laser machining system comprising the machine learning device according to claim 1 (control unit 9, see claim 1 above) and a laser machine (100), the laser machine (100) comprising: 
a scanner head (“optical system”) comprising a plurality of galvanometer mirrors (2 and 3) capable of rotating for reflection of a laser beam (1), and scanning the laser beam (1) over a workpiece (8) ([0013]-[0014]); 
position command calculation unit (11) that calculates a machining target position (“machining target coordinates”) on the workpiece (8) ([0018]); 
position detection unit (6) that detects an actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) on the workpiece (8) ([0015]); 
coefficient calculation unit (15) that calculates a coefficient (“offset correction coefficient”) for calculating the machining target position (“machining target coordinates”) output from the18P01102USO(FANF-637US)38 position command calculation unit (11) from the actual machining position (“actual machining coordinates”) output from the position detection unit (6) ([0019]-[0020]); 
at least two temperature detection unit (10) that detect at least two detected temperatures from the galvanometer mirrors (2 and 3) ([0014]); 
and compensated position command calculation unit (12) that calculates a compensated machining target position (“corrected machining target coordinate data”) for making a match between the machining target position (“machining target coordinates”) and the actual machining position (“actual machining coordinates”) from the machining target position (“machining target coordinates”) on the workpiece (8) at the at least two detected temperatures detected by the at least two temperature detection unit (10) by using a mathematical model for calculating the machining target position (“machining target coordinates”) from the actual machining position (“actual machining coordinates”) relative to the machining target position (“machining target coordinates”) on the workpiece (8) on the basis of the at least two detected temperatures output from the machine learning device (9) ([0021]-[0023]).
Iwata does not teach a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors.
Ishiguro further teaches (Figs. 1-2) a plurality of galvanometer motors (211 and 212) for driving corresponding ones of the galvanometer mirrors (221 and 222) to rotate ([0015]-[0017]) and that the temperature sensor (“temperature sensor”) detect temperatures from the galvanometer motors (211 and 212) ([0010]; [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwata to incorporate the teachings of Ishiguro to include a plurality of galvanometer motors for driving corresponding ones of the galvanometer mirrors to rotate and that the temperature sensors detect temperatures from the galvanometer motors. Doing so enables optimum position correction regardless of any laser processing pattern ([0009]-[0012]).
Regarding claim 6, Iwata further teaches (Figs. 1 and 2) that the machine learning device (9) and the laser machine (100) are connected through a network (see Fig. 2; [0013]; [0015]-[0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761